DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 5, it appears that “prompt” should be “to prompt”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1, there is no antecedent basis for “the sticker”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biederman (10,183,619).
Biederman discloses an article of manufacture for a warning reminder that human and animal passengers are 5in the backseat of a vehicle, the warning reminder comprises: a message tag body (Fig. 1, 10) shaped to prompt a driver to check the back seat; a warning text message (Fig. 1, column 2, lines 37-38) to prompt a driver to check the back seat; and a warning graphic (Fig. 2, 120a, 120b) to prompt a driver to check the back seat.
Regarding claim 3, Biederman discloses an attachment mechanism in the form of a circular slot (Fig. 1, 12a).
Regarding claim 7, the warning text message and the warning graphic are inherently made from contrasting colors from the message body tag. Otherwise, if they were the same color, they would not be visible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman (10,183,619) in view of Vega (2018/0117206).
Biederman discloses the invention substantially as claimed, as set forth above. However, the tab body is suspended from the rearview mirror by a circular slot (Fig. 1, 12a). Vega teaches that it was known in the art to use a string for the same purpose as the circular slot disclosed by Biederman. See paragraph 0022. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a string for the circular slot disclosed by Biederman because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman (10,183,619) in view of Paquette et al. (2012/0222340).
Biederman discloses the invention substantially as claimed, as set forth above. However, the tab body is mounted in the vehicle by a circular slot (Fig. 1, 12a). Paquette teaches that it was known in the art to use a suction cup for the same purpose as the circular slot disclosed by Biederman. See paragraph 0006. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a suction cup for the circular slot disclosed by Biederman because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable Autoevolution in view of Biederman (10,183,619).
Autoevolution discloses an article of manufacture for a warning reminder that human and animal passengers are 5in the backseat of a vehicle, the warning reminder comprises: a message tag body (“the cops over at the O’Fallon PD have free hang tags and stickers”), the message tag body including a warning text message.
However, it is not known whether the stickers are shaped to prompt a driver to check the back seat, or whether they include a warning graphic to prompt a driver to check the back seat. Biederman teaches that it was known in the art to provide a message tag body that includes a shape (that of a child seat) and a warning graphic (also that of a child seat) to help remind a driver to check the back seat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stickers disclosed by Autoevolution with a shape and a graphic, as taught by Biederman, in order to help remind the driver to check the back seat.
Regarding claims 3 and 5, a sticker conventionally has adhesive as an attachment mechanism, and a person having ordinary skill in the art would know that.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Autoevolution in view of Biederman (10,183,619), as applied to claim 5, above, and further in view of Kayzar et al. (2006/0211384).
Autoevolution discloses the invention substantially as claimed, as set forth above. However, it is not known whether the sticker is a double-sided sticker. Kayzar teaches that it was known in the art to make double-sided stickers. See paragraph 0045. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sticker disclosed by Autoevolution a double-sided sticker, as taught by Kayzar, in order that the sticker can be read from both sides.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman (10,183,619).
Biederman discloses the invention substantially as claimed, as set forth above. Part of the tag body is shaped like a car seat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tag body any other desired shape, including that of a child (claim 8), a pet (claim 9), or a traffic sign (claim 10), as a matter of design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631